Exhibit 23.2 PRITCHETT, SILER & HARDY, P.C. CERTIFIED PUBLIC ACCOUNTANTS A PROFESSIONAL CORPORATION 1466 N. HIGHWAY 89 STE. 230 FARMINGTON, UTAH 84025 (801) 447-9572 FAX (801) 447-9578 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Arma Services, Inc. 760 W. Azure Dr Suite 140-928 Las Vegas, NV 89130 As independent registered public accountants, we hereby consent to the use of our report dated April 1, 2016, with respect to the financial statements of Arma Services, Inc., in its registration statement on Form S-1/A Amendment #7 relating to the registration of 10,050,000 shares of common stock. We also consent to the reference of our firm under the caption “experts” in the registration statement. /s/ Pritchett, Siler & Hardy, P.C. Pritchett, Siler & Hardy, P.C. Farmington, Utah August 1, 2016
